Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	Specifically, the US Publication No. 2017/0336460, owned by the same assignee as the instant application, is considered to be the closest reference to the claimed subject matter. The reference teaches a similar safety system but fails to teach a singular safety module that is electromechanically coupled to both a multi-pulse rocket motor and a payload module such that the module is configured to activate both the motor and the payload in response to a detected environmental characteristic.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1.
Specifically, the prior art fails to teach a multi-pulse propulsion system that detects at least one environmental characteristic and/or event that is common to both a multi-pulse rocket motor module and a payload module using a single safety module having a sensor; and activates both the multi-pulse rocket motor module and the payload module in response to the detected environmental characteristic and/or event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.